Title: To James Madison from Alexander Hamilton, 21 June 1788
From: Hamilton, Alexander
To: Madison, James


My Dr. SrPoughkepsie June 21. 1788
I thank you for your letter of the 9h. instant and am glad to learn that you think the chance is in your favour. I hope no disagreeable change may happen. Yet I own I fear something from your indisposition.
Our debate here began on the clause respecting the proportion of representation &c. which has taken up two days. Tomorrow I imagine we shall talk about the power over elections. The only good information I can give you is that we shall be sometime together and take the chance of events.
The object of the party at present is undoubtedly conditional amendments. What effect events may have cannot precisely be foreseen.
I believe the adoption by New Hampshire is certain. Yrs. Affecty
A Hamilton
